                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

ERIC GOOCH,                                            )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 2:19-cv-00607-JPH-MJD
                                                       )
S. YOUNG,                                              )
J. WILSON,                                             )
                                                       )
                              Defendants.              )


  ENTRY SCREENING COMPLAINT AND DIRECTING FURTHER PROCEEDINGS

       Plaintiff Eric Gooch, a federal inmate at the United States Penitentiary in Terre Haute,

Indiana, filed this civil action against two correctional officers.

                                           I. Screening Standard

       Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has

an obligation under 28 U.S.C. § 1915A(a) to screen his complaint before service on the

defendants. Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint, or any

portion of the complaint, if it is frivolous or malicious, fails to state a claim for relief, or seeks

monetary relief against a defendant who is immune from such relief. In determining whether the

complaint states a claim, the Court applies the same standard as when addressing a motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720

(7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to a less stringent standard than formal pleadings drafted by

lawyers. Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                       II. The Complaint

       The complaint alleges that Correctional Lieutenant S. Young and Correctional Officer J.

Wilson intentionally directed inmate Steven Gantt to attack Mr. Gooch with a weapon on

December 8, 2019, in Housing Unit F2. The defendants falsely told inmate Gantt that Mr. Gooch

had been in his room stealing. Mr. Gooch was attacked and injured by inmate Gantt.

       The complaint is understood to allege a Bivens claim against the individual defendants.

Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971) “allows suits against

federal employees for violation of constitutional rights.” Khan v. United States, 808 F.3d 1169,

1172 (7th Cir. 2015); see also King v. Federal Bureau of Prison, 415 F.3d 634, 636 (7th Cir.

2005) (Bivens “authorizes the filing of constitutional tort suits against federal officers in much

the same way that 42. U.S.C. § 1983 authorizes such suits against state officers…”). The

complaint alleges an Eighth Amendment claim of deliberate indifference and failure to protect

against the defendants. Mr. Gooch seeks money damages and injunctive relief.

                                   III. Discussion of Claims

       Applying the screening standard to the factual allegations in the complaint, certain claims

are dismissed while other claims shall proceed as submitted.

       First, the claims against the defendants in their official capacities are dismissed. A

Bivens claim may only be brought against a federal employee in his individual capacity.

See Yeadon v. Lappin, 423 F. App’x. 627, 629 (unpublished) (7th Cir. 2011) (no Bivens


                                                2
action against federal employees in their official capacities). This is because an action for

damages against an individual in his official capacity is an action against the government and

barred by sovereign immunity. Sterling v. United States, 85 F.3d 1225, 1228-1229 (7th Cir.

1996).

         The claims which shall proceed are the Eighth Amendments claim against Lt. S. Young

and Officer J. Wilson in their individual capacities. This summary of claims includes all of the

viable claims identified by the Court. All other claims have been dismissed. If the plaintiff

believes that additional claims were alleged in the complaint, but not identified by the Court, he

shall have through March 25, 2020, in which to identify those claims.

                                      IV. Service of Process

         The clerk is directed, pursuant to Fed. R. Civ. P. 4(c)(2), to issue process to defendants

S. Young and J. Wilson. Process shall consist of a summons. Because plaintiff Eric Gooch is

proceeding under the theory recognized in Bivens v. Six Unknown Named Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), personal service is required. Robinson v. Turner,

15 F.3d 82 (7th Cir. 1994). The Marshal for this District or his Deputy shall serve the summons,

together with a copy of the complaint, filed on December 16, 2019, and a copy of this Entry, on

the defendants and on the officials designated pursuant to Fed. R. Civ. P. 4(i)(2), at the expense

of the United States.

SO ORDERED.

Date: 2/26/2020




                                                 3
Distribution:

ERIC GOOCH
58940-060
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808

United States Marshal
46 East Ohio Street
179 U.S. Courthouse
Indianapolis, IN 46204




                                4
